Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-17-00609-CV

                                       Marta ARREDONDO,
                                             Appellant

                                                  v.

TECHSERV CONSULTING AND TRAINING, LTD., T&D Solutions, LLC, and AEP Texas
                         Central Company,
                            Appellees

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 15-08-16922-CV
                         Honorable Richard C. Terrell, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order granting appellee
T&D Solutions, LLC’s traditional and no-evidence motions for summary judgment is AFFIRMED
as to the claims for negligence per se and gross negligence and REVERSED as to appellant’s
negligence claim, and that claim is REMANDED to the trial court for further proceedings. The
trial court’s order granting appellee AEP Texas Central Company’s motions for traditional and no-
evidence summary judgment is REVERSED, and appellant’s claims against appellee AEP Texas
Central Company for negligence, negligence per se, and gross negligence are REMANDED to the
trial court for further proceedings. The trial court’s order granting Techserv Consulting and
Training, LTD.’s traditional and no-evidence motions for summary judgment is AFFIRMED.
Costs of this appeal are taxed against the party incurring the same. See TEX. R. APP. P. 43.4.

       SIGNED September 26, 2018.


                                                   _____________________________
                                                   Irene Rios, Justice